NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            NOV 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

TERRY HARDAGE,                                   No. 12-35149

               Plaintiff - Appellant,            D.C. No. 6:12-cv-00221-HO

  v.
                                                 MEMORANDUM*
WALT GULLETT; KRISTI ANDERSON;
JENNIFER DOERNER; MARY
MATTHEWS; THE CITIZENS REVIEW
BOARD; DAN MOSELEY; RYAN
LOOSLI,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted February 14, 2014**
                             San Francisco, California

Before:        HUG, FARRIS, and CANBY, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Terry Hardage appeals pro se from the district court’s judgment dismissing

his action for alleged violations of 42 U.S.C. §§ 1983, 1985, and 1986. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

We we may affirm on any ground supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.1

      On appeal, Hardage maintains that, contrary to the district court’s ruling, he

is not challenging the results of the state dependency hearing, and he argues that

the dependency hearing has no bearing on his § 1983 claim. Instead, he contends,

the issue is whether the initial removal of his children into protective custody was

illegal, and he argues that the juvenile court did not consider this issue in the

dependency hearing. However, Hardage’s complaint fails to state such a claim, or

to allege any connection between the defendants and the initial removal of

Hardage’s children. See 28 U.S.C. § 1915(e)(2)(B)(ii); see also Ashcroft v. Iqbal,

556 U.S. 662, 677-80 (2009); United Steelworkers of America v. Phelps Dodge

Corp., 865 F.2d 1539, 1540-41 (9th Cir. 1989) (en banc); Karim–Panahi v. L.A.

Police Dep’t, 839 F.2d 621, 626 (9th Cir. 1988).



      1
        Because the parties are familiar with the facts and procedural history
underlying this appeal, we do not recount them here.
                                           2
AFFIRMED.




            3